Judgment unanimously reversed on the ground of inadequacy, and a new trial ordered, with costs to the appellants to abide the event, unless the defendant stipulates to increase the judgment in favor of plaintiff Chester W. Whitehorn to the sum of $1,000 and the judgment in favor of plaintiff David Whitehorn to the sum of $250; in which event the judgment as so modified is affirmed, without costs. No opinion. Settle order on notice. Present —■ Martin, P. J., O’Malley, Dore, Cohn and Callahan, JJ.